DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims filed 12/28/2020. Claim 16 canceled.

3.	This application is in condition for allowance except for the presence of claims 13-15 directed to a method for operating a miniature receiver non-elected without traverse. Accordingly, claims 13-15 been cancelled. Applicant already elected without transverse it automatically cancel.
EXAMINER’S AMENDMENT
4.	          An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims 13-15 canceled.

Examiner Comments
5.	Examiner notices applicant’s remark filed 3/1/2021 on page 2 where applicant’s response describes a miniature receiver comprising, acoustic compliance is a property of an element, such as a property of a diaphragm, a volume, and it relates to the stiffness of this element. Where the acoustic compliance is described in page 2 of the remarks. The use of this acoustic compliance in this manner is not shown in Saltykov 2009/0296971. Where the acoustic compliance is depending on the connection of the two diaphragms as shown in fig 1, which is different than the connection of the diaphragms in Saltykov 2009/0296971 fig 4.
6	 Claims 1-12 and 17 allow.
The following is an examiner’s statement of reasons for allowance:

and a rear volume, wherein the acoustic compliance of the intermediate volume is smaller than the acoustic compliances of the respective first and second moveable diaphragms, and
wherein the acoustic compliance of the intermediate volume ensures that the first and second moveable diaphragms are driven in the same direction and perform the same volume displacements in response an electrical drive signal; in the prior art hearing instrument receiver with improved low frequency efficiency.
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE X DANG whose telephone number is (571)272-0040.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/JULIE X DANG/Examiner, Art Unit 2653               

/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653